DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities:  poly(N,Ndimethylacrylamide) should be poly(N,N-dimethylacrylamide).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 14, 17, 19, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "non-ionic hydrophilic polymer film" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the polyacrylamide comprises” in lines 1-2.  The transitional term “comprising”, which is syn-onymous with “including,” “containing,” or “charac-terized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [see MPEP 2111.03].  Independent claim 1 recites “the non-ionic hydrophilic polymer consists of a polyacrylamide” in lines 2-3.  The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”) [see MPEP 2111.03].  It is unclear if the polyacrylamide is open-ended or closed to the inclusion of other materials, therefore claim 6 is indefinite.  For the purpose of examination, claim 6 will be interpreted as the polyacrylamide is poly(N,N-dimethylacrylamide). 
Claim 14 recites “the loading comprises” in line 1; claim 17 recites “the terminating comprises” in line 1; claims 19-20 recites “the polymerizing further comprises” in line 1.  The transitional term “comprising”, which is syn-onymous with “including,” “containing,” or “charac-terized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [see MPEP 2111.03].  Independent claim 9 recites “a method of preparing a surface layer on a contact lens, consisting of” in lines 1-2.  The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”) [see MPEP 2111.03].  It is unclear if the method is open-ended or closed to the inclusion of other steps/materials, therefore claims 14, 17 and 19-20 are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jen (US 2001/0036556).
Regarding claim 1-4 and 6:  Jen (US ‘556) discloses silicone hydrogel contact lenses having uniform poly(N,N-dimethylacrylamide) coatings [abstract; 0007-0008, 0010-0011, 0017], .

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grobe, III et al. (US 6,200,626).
Regarding claim 21:  Grobe, III et al. (US ‘626) discloses silicone hydrogel contact lenses comprising grafted hydrophilic monomers [abstract], wherein Example 4 [Ex. 4; 21:25-22:28; Table 5] coats the silicone hydrogel contact lenses of Ex. 1 [Ex. 1; 16:9-32] with a solution containing N,N-dimethylacrylamide (DMA), water and either Vazo 64 (azobisisobutyronitrile [12:45-62]) in ethanol or a redox catalysts pair of ammonium persulfate and tetramethylenediamine [Ex. 4; 21:25-22:28; Table 5].  Grobe, III et al. (US ‘626) discloses the lenses were autoclaved in vials; the vials were opened and treatment solutions were replaced with borate buffered saline [Ex. 4; 21:25-22:28; Table 5].
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jen (US 2001/0036556) as applied to claim 1 above, and further in view of Havenstrite et al. (US 2015/0234204).
Regarding claim 7:  Jen (US ‘556) discloses the basic claimed silicone hydrogel contact lens [as set forth above with respect to claim 1]; wherein Jen (US ‘556) discloses silicone hydrogels [0013].
Jen (US ‘556) does not specifically disclose senofilcon A or lotrafilcon B lens bodies.  However, Havenstrite et al. (US ‘204) discloses silicone hydrogel contact lenses having a hydrophilic coating [abstract; Claim 1; 0050, 0059, 0155-0158], wherein the silicone hydrogel contact lens can be senofilcon A [0351, 0365, 0393] or lotrafilcon B [0352-0353, 0365, 0393].  Jen (US ‘556) and Havenstrite et al. (US ‘204) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of silicone hydrogel contact lenses et al. (US ‘204) in the invention of Jen (US ‘556), and would have been motivated to do so since Havenstrite et al. (US ‘204) suggests senofilcon A or lotrafilcon B lens as the silicone hydrogel contact lenses [0155-0158, 0352-0353, 0365, 0393].

Allowable Subject Matter
claims 9, 11-13, 15-16 and 18 are allowable.
Claims 14, 17, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Grobe, III et al. (US 6,200,626) requires the silicone hydrogel lenses undergo a plasma treatment to form a carbon layer on the lens surface, which is excluded from the method of instant claim 9 by the transitional phrase “consisting of.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Grobe, III et al. (US 6,200,626) was relied on for disclosing Example 4 [Ex. 4; 21:25-22:28; Table 5], which coats the silicone hydrogel contact lenses of Ex. 1 [Ex. 1; 16:9-32] with a solution containing N,N-dimethylacrylamide (DMA), water and either Vazo 64 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767